POPE, Circuit Judge
(concurring).
I think that Judge LEMMON’S opinion performs a particularly useful service in doing away with a frequent misapprehension that the question of the validity of a claim of a patent is solely one of fact. In this case there was no patentable invention for the simple reason that it comes precisely within the language of Lincoln Engineering Co. of Illinois v. Stewart-Warner Corp., 303 U.S. 545, 549, 58 S.Ct. 662, 664, 82 L.Ed. 1008: “The mere aggregation of a number of old parts or elements which, in the aggregation, perform or produce no new or different function or operation than that theretofore performed or produced by them, is not patentable invention.” The quoted statement is a rule of law. It sets a legal standard or test of invention. For failure to meet this legal standard appellee must fail. Thus we determine that there is no invention here as a matter of law.
This is not to say that the decision in a patent case may not turn upon a question of fact; as for instance where the court must determine whether the mechanical device or the process now claimed to be invention was something that existed or was known or used in the past. But it is necessary in reading the opinions dealing with the question of validity of patents to bear this distinction in mind, otherwise considerable confusion may result. Thus in Stauffer v. Slenderella Systems of California, Inc., 9 Cir.,- F.2d --,-, (decided Nov. 15, 1957) we said: “This court has consistently held that the question of validity of a claim of a patent is one of fact.”1 On the other hand, in Kwikset Locks v. Hillgren, 9 Cir., 210 F.2d 483, 488, this court rejected the argument made by the patentee whose claim of invention had been sustained by the findings of the district court, that “A finding of validity is a finding of fact which cannot be reversed unless clearly erroneous”, and said: “However, we must also recognize ‘that it is the “standard of invention” that controls. That is present in every case where the validity of a patent is in issue. It is that question which the Court must decide. No “finding of fact” can be a substitute for it in any case.’ ” 2 In like manner in Oriental Foods v. Chun King Sales, 9 Cir., 244 F.2d 909, 913, this court, again holding invalid for want of invention a claim of patent which the trial court had held represented invention over the prior art, followed Kwikset Locks v. Hillgren, supra, and said: “The standard of invention is written into the Constitution. The Supreme Court has held that the determination by the trial court of the question of invention need not be accorded the respect given ordinary findings of fact.” 3
*810I have no doubt that an uncritical reading of these various statements found in our decisions might give rise to some confusion.4 If I thought that our holding in the present case that the question of the validity of this patent is one of law represented a true conflict with prior holdings of this court, I would think it important that we should call for a hearing by the whole court sitting en bane in order to resolve that conflict. But I am satisfied from a study of our prior decisions that the conflict is more apparent that real.
Prior to the decision of the Supreme Court in Great A. & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 71 S.Ct. 127, this court stated and seems to have held in an extended line of decisions that the question of invention presented a question of fact. A case much cited was Ralph N. Brodie Co. v. Hydraulic Press Mfg. Co., 9 Cir., 151 F.2d 91, 94, where in referring to the appellant’s contention that the combinations did not involve invention and that therefore the claims were invalid, we said: “The question thus presented was one of fact.” In so holding we relied upon Thomson Spot Welder Co. v. Ford Motor Co., 265 U.S. 445, 446, 44 S.Ct. 533, 534, 68 L.Ed. 1098, where the Court said: “The question whether an improvement requires mere mechanical skill or the exercise of the faculty of invention, is one of fact; and in an action at law for infringement is to be left to the determination of the jury.” Other earlier decisions of this court expressing similar views are Maulsby v. Conzevoy, 161 F.2d 165, 167; Refrigeration Engineering v. York Corp., 168 F.2d 896; Faulkner v. Gibbs, 170 F.2d 34, and Lane-Wells Co. v. M. O. Johnston Oil Field Serv. Corp., 181 F.2d 707. However, on December 4, 1950, the Supreme Court handed down its decision in Great A. & P. Tea Co. v. Supermarket Equipment Corp., supra, involving a combination patent. It noted that “The Court of Appeals regarded this finding of invention as one of fact, sustained by substantial evidence, and affirmed it as not clearly erroneous.” It spoke of the inadequacy of its earlier decisions in defining the indicia of invention a court should require, referring to the “imprecision of our language” and said that the Court “* * * never has ventured to give a precise and comprehensive definition of the test to be applied in such cases.” The Court then restated the standard applied in Lincoln Engineering Co. v. Stewart-Warner Corp., quoted supra, and rejected the argument that since two courts had made findings of fact' in favor of the alleged invention the Supreme Court should not undertake to review them. It said (340 U.S. at page 153, 71 S.Ct. at page 131): “The questions of general importance considered here are not contingent upon resolving conflicting testimony, for the facts are little in dispute. We set aside no finding of fact as to invention, for none has been made except as to the extension of the counter, which cannot stand as a matter of law.”5 (Emphasis added)
*811The courts of appeals began to recognize that in the Great A. & P. Tea Co. decision the Supreme Court had now more precisely defined the nature of the judicial process by which the question of invention is to be determined and from that time on this court has generally adhered to the rule which Judge Lemmon has so well stated for us in this decision.
The first real test of where this court stood following the Great A. & P. Tea Co. case came in Himes v. Chadwick, 9 Cir., 199 F.2d 100. In that case a jury returned a verdict finding the claims in issue to be valid and infringed. Upon a motion for judgment notwithstanding the verdict, the court (Judge Lemmon presiding), granted the motion and entered judgment holding the claims in issue to be invalid. On appeal it was argued that the question of the presence or absence of patentable invention was a question of fact within the province of the jury to determine and the right of the court to determine invalidity of the patents notwithstanding the jury’s verdict was challenged. In dealing with the question of the right and duty of the trial judge to direct a verdict in a patent case, where the circumstances indicated that the jury had departed from the relevant legal criteria for determining patentability, this court cited and relied upon the Third Circuit’s decision in Packwood v. Briggs & Stratton Corp., 195 F.2d 971, 973, a case which duly noted the significance of Great A. & P. Tea Co.6 We gave emphatic approval to the discussion by that court of the proposition that over the years the Supreme Court has developed and laid down rules and standards for use as guides in the determination of what is invention within the meaning of the Constitution and the patent laws. Using the language of the Packwood case: “Once such standards and rules are authoritatively announced any finding of ‘invention’ whether by a court or a jury must be consistent with them”, this court proceeded to sustain the judgment of invalidity notwithstanding the verdict of validity. The claims involved did not measure up to established legal standards for invention.
This case was followed by our decision in Kwikset Locks v. Hillgren, supra. Thereafter, in Coleman Co. v. Holly Manufacturing Co., 233 F.2d 71, notwithstanding the trial court in upholding the validity of the patent there involved, had made elaborate findings of fact, Judge Bone, speaking for this court, examined the findings and the evidence at great length in the light of the teachings of Great A. & P. Tea Co., and after carefully testing the devices there involved against the legal standards for determination of invention and patentability laid down in that case, concluded that the device measured up to those standards and accordingly upheld the validity of the patent. I have noted Judge Barnes’ statement in Oriental Foods v. Chun King Sales, supra, that “The standard of invention is written in the Constitution.” In so stating he relied specifically on both the majority and the concurring opinions in the Great A. & P. Tea Co. case.
This fairly extended line of decisions in this court since the Great A. & P. Tea Co. decision demonstrates, I think, that we are here approving the accepted doctrine that the question of invention must be tested by an application of the established legal standards referred to in the Paekwood case, supra. This does not mean of course that the question of the validity of a claimed invention may not turn on a question of fact. In this respect a patent case is no different from any other kind. Generally speaking some cases will turn on a question of law and other cases will turn on a question of fact. To my mind a case well illustrating this is Graver Tank & Mfg. Co. v. Linde Air Products Co., 336 U.S. 271, 69 S.Ct. 535, 93 L.Ed. 672. One question-before the Court was whether there was invention. This depended upon what was. *812the state of the prior art in the field of ■electric welding. At the trial many witnesses were called, some of them experts, and many demonstrations were made to permit the court to learn the stage the prior art had reached. It was claimed that the results produced by the processes involved in the invention were quite different than those possible under all prior methods in the prior art. Not only did the judge hear and see witnesses whose credibility and qualifications he might judge, but he visited laboratories and observed demonstrations of the welding taught by the patent and as done under various stages of the prior art. The judge found that there was a remarkable difference between what could be done under the invention and what had gone on before. The Supreme Court declined to reverse the decision upholding these claims of the patent. Plainly enough that was a case in which the validity of the invention “turned upon” a question of fact.7
It is my view that a study of this .court’s decisions since the Great A. & P. Tea Co. case, supra, which have stated that-the question of invention is one of fact, will demonstrate either that such statement in that unqualified form was unnecessary to the decision, or else that the court was saying in substance that under the particular facts of the case the decision “turned upon” questions of fact. Thus in Leishman v. General Motors Corp., 9 Cir., 191 F.2d 522, this court upheld the trial court’s finding that certain characteristics of the patented device were anticipated by an earlier patent, and that the earlier patent had functions and modes of operation which were identical with those of the patented device. This finding was based upon oral testimony of engineers describing and explaining the engineering principles involved and that they were long known to machine designers as a means of accomplishing the same object. We said (at page 529): “We think therefore that this particular finding must be held to be the result of a determination of a question of fact, which cannot be said to be clearly erroneous, and that Rule 52(a) Federal Rules of Civil Procedure, 28 U.S.C.A., prohibits us from disturbing it.” In this we relied upon the decision of the Supreme Court in Graver Tank & Mfg. Co. v. Linde Air Products Co., supra, concluding, “* * * where as here, the decision turned upon questions of fact, an appellate court is not in a position to try such fact questions de novo.” (Emphasis added.)
In the Leishman case, as in the Graver case, the question of invention involved mixed questions of fact and law. The legal standard was a most simple one, namely, that to have invention there must be something new. In each of those cases the legal standard was not satisfied if the prior art had produced the same thing that was claimed in the invention. In Graver the court found that the prior art did not include the principle claimed. In Leishman, the trial court found that the prior art did include it. In each case the decision “turned upon” a question of fact; but in neither case could it properly be said without qualification that the question of validity of a claim of a patent is one of fact.
Our cases decided since Great A. & P. Tea Co., are not inconsistent with what I think is well stated in Deller’s Walker on Patents, 1957 Supp., to page 115 of Volume 1 of the original text, as follows: “The conflict between the statement that the question of invention is one of fact and the almost innumerable instances in which the courts have dealt with it as though it were one of law, can only be explained by breaking the question of patentable invention down into its component parts: what the prior art was and what the patentee did to improve upon it, and then, whether *813what the patentee did is properly to be classified as an invention. The nature of the prior art and the nature of what the patentee did to improve upon it must always be questions of fact. The question of the name to be given to what was done by the patentee, whether it is to be called an invention over the prior art or whether it is not, is a question fundamentally of the meaning of the words used in the statute [35 U.S.C. § 31], and as such would seem to be a question of law.”

. The court added a footnote citing other decisions of this court in which similar language had been used.


. This quoted language is that of Mr. Justice Douglas, concurring, in Great A. & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. at page 156, 71 S.Ct. at page 132.


. The court at the same time alluded to-the recent case of Hall v. Wright, 9 Cir., 240 F.2d 787, 790, in which we had said that “The question of novelty and invention of a patented device or method is a question of fact”, and expressly declined' to modify that statement.


. For a suggestion that there may have been confusion elsewhere see Noble Co. v. C. S. Johnson Company, 7 Cir., 241 F.2d 469, footnote at page 477.


. This statement from the opinion of Mr. Justice Jackson, who spoke for the majority of the Court, is plainly in full agreement with that made in the concuring opinion of Mr. Justice Douglas, (340 U.S. at page 156, 71 S.Ct. at page 132), as follows: ‘The Court now recognizes what has long been apparent in our cases : that it is the ‘standard of invention’ that controls. That is present in every case where the validity of a patent is in issue. It is that question which the Court must decide. No ‘Ending of fact’ can be a substitute for it in any case. The question of invention goes back to the constitutional standard in every case. We speak with final authority on that constitutional issue as we do on many others.” That the Court itself recognized that both Mr. Justice Douglas and Mr. Justice Jackson were in agreement upon this point is apparent from the allusion to that case in the footnote to Dalehite v. United States, 346 U.S. 15, at page 24, 73 S.Ct. 956, 97 L.Ed. 1427.


. The Paekwood case has been often followed in its own circuit. See, e. g., Nachtman v. Jones & Laughlin Steel Corp., 3 Cir., 235 F.2d 211.


. In Ms concurring opinion in the Great A. & P. Tea Co. case, Mr. Justice Douglas suggests that that case overruled the Graver case. I find no such statement in the majority opinion; that may he because the majority considered Graver could be distinguished as here suggested.